           Case 1:20-cv-05468-CM Document 3 Filed 07/22/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONNA M. CHISOLM-MITCHELL;
 DAVID A. CHISOLM-MITCHELL,
                                Plaintiffs,
                    -against-                                      20-CV-5468 (CM)

 DOCTOR NAJMA AHMED, Advantage                                   TRANSFER ORDER
 Care Physician; DETECTIVE RAYMOND
 ABEAR, NYPD 112th Precinct,
                                Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiffs, residents of Jamaica, Queens County, New York, bring this pro se action under

42 U.S.C. § 1983, alleging that Defendants violated their federal constitutional rights. 1 For the

following reasons, the Court transfers this action to the United States District Court for the

Eastern District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

Under § 1391(c), a “natural person” resides in the district where the person is domiciled, and an

“entity with the capacity to sue and be sued” resides in any judicial district where it is subject to

personal jurisdiction with respect to the civil action in question. See 28 U.S.C. § 1391(c)(1), (2).



       1
          The Court notes that while Donna M. Chisolm-Mitchell and David A. Chisolm-Mitchell
are listed as plaintiffs in the caption, the complaint and application to proceed in forma pauperis
are signed only by Donna M. Chisolm-Mitchell.
           Case 1:20-cv-05468-CM Document 3 Filed 07/22/20 Page 2 of 4




       Plaintiffs filed this complaint regarding events occurring in Forest Hills and Jamaica,

located in Queens County, New York. Plaintiffs list work addresses for Defendants in Queens

County, New York. Because Plaintiffs do not allege that Defendants reside in this District or that

a substantial part of the events or omissions underlying their claim arose in this District, venue

does not appear to be proper in this District under § 1391(b)(1) or (2).

       Even if venue were proper here, the Court may transfer claims “[f]or the convenience of

the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have

broad discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427

(S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the burdens

of litigation that is unrelated to the forum that a party chooses are not imposed unreasonably on

jurors and judges who have enough to do in determining cases that are appropriately before

them. The power of district courts to transfer cases under Section 1404(a) sua sponte therefore is

well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d

70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to permit

a court to order transfer sua sponte”).

       In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative



                                                  2
           Case 1:20-cv-05468-CM Document 3 Filed 07/22/20 Page 3 of 4




means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in the Queens County, where Plaintiffs reside and Defendants work. Queens County is

located in the Eastern District of New York. See 28 U.S.C. § 112(c). Venue is therefore proper in

the Eastern District of New York. See 28 U.S.C. § 1391(b). Based on the totality of the

circumstances, the Court concludes that it is in the interest of justice to transfer this action to the

United States District Court for the Eastern District of New York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket.

        The Clerk of Court is further directed to transfer this action to the United States District

Court for the Eastern District of New York. Whether Plaintiffs should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes this case.




                                                   3
           Case 1:20-cv-05468-CM Document 3 Filed 07/22/20 Page 4 of 4




       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   July 22, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                4
